Citation Nr: 1612470	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-03 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1946 to September 1949.  He also claimed to have subsequent reserve service in the United States Navy from 1950 to 1954.  He died in December 2014, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and April 2010 rating decisions of the department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2005, the RO denied the Veteran's original claim for service connection for tinnitus and declined to reopen his previously denied claim for service connection for bilateral hearing loss as it was determined that new and material evidence sufficient to reopen the claim had not been submitted.  In January 2006, the Veteran submitted a notice of disagreement pertaining to the April 2005 rating decision, however, the RO did not issue a statement of the case.  Thus, the Veteran's January 2006 notice of disagreement has remained pending and the April 2005 rating decision has not become final.  Accordingly, the Board will review the claim for service connection for tinnitus on a de novo basis.  38 C.F.R. § 20.302 (2015).  In April 2010, the RO reopened the Veteran's claims for service connection for bilateral hearing loss and tinnitus, but denied them on the merits.  

In August 2013, the Veteran was afforded a personal hearing before the undersigned.    

In February 2014, the Board reopened the issue of service connection for hearing loss and remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous February 2014 remand, the Board requested additional development, including the Veteran's military pay records dating from September 1949 to December 1954 to verify the specific dates of any period(s) of active duty and ACDUTRA/INACDUTRA service in the Navy Reserves from the Defense Finance and Accounting Service (DFAS).  The record shows that the DFAS was contacted several times, but no response was received.  See requests dated March 2014, August 2014, and February 2015.  As such, further development is required.  Stegall, 11 Vet. App. at 268.

A response from the National Personnel Records Center (NPRC), dated April 2014, indicates that a portion of the Veteran's service treatment records are not available as they have been destroyed in a 1973 fire.  The Board recognizes that there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, the RO contacted the NPRC and received a negative reply for service treatment records and service personnel records.  The appellant was not advised of the unavailability of these documents and that she may submit evidence from alternative sources to establish his claim for service connection, nor does it appear that the appellant was ever provided with an NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data") to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data.  See M21-M Part III.iii.2.E.1.b. (2015) (pertaining to records destroyed at the NPRC).  As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the Veteran can be provided with an NA Form 13055, as well as any additional development that may be warranted based upon the information provided.  Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.  

The Board also finds that another VA opinion is needed in this case.  The Veteran was afforded two VA examinations previously.  The first examination was in March 2005 in which the examiner noted that hearing tests from Eglin Air Force Base in 1970, 1974, 1978, and 1980 showed hearing within normal limits for VA purposes in the left ear and hearing loss for VA purposes in the rights ear.  The VA examiner noted that the Veteran had high-frequency hearing loss in the right ear consistent with reported history of military and civilian occupational noise exposure; however, she opined that she could not resolve the issue of the relationship of the Veteran's hearing impairment in the right ear to military service without resorting to speculation because sensorineural hearing loss was cumulative of all noise exposure.  She also opined that since the left ear hearing was within normal limits for VA purposes through 1980, left ear hearing loss was not related to acoustic trauma in service.  Finally, the VA examiner opined that tinnitus was not the result of acoustic trauma in service as noise-induced tinnitus begins at the time of the noise exposure and the Veteran reported having a recent onset in 1989.

In the December 2009 VA examination, the examiner opined that the Veteran's left ear hearing loss was not caused by or a result of inservice acoustic trauma as service treatment records contain no clinical evidence of hearing ability at the time of separation and civilian hearing records from Eglin Air Force Base through 1980.  The examiner opined that the claims file contained no clinical indication of the presence of hearing loss within a time frame which would allow it to be related to service based on the first documentation of hearing loss in the right ear in the 1970s and also the conceded history of military noise exposure, civilian occupational noise exposure, a questionable history of recreational noise exposure and the age of the Veteran.  Finally, the examiner opined that tinnitus was not caused by or the result of acoustic trauma in service as private medical documentation notes a recent onset of tinnitus in 1989, and the Veteran reported in the 2005 VA examination that his tinnitus began about 20 years before.  

In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  Both VA examiners conceded noise exposure during service; however, neither provided adequate rationale as to why that noise exposure did not contribute to the Veteran's hearing loss or tinnitus.  Also, the Veteran's private audiologist stated in July 1989 that the Veteran's tinnitus was secondary to his hearing loss, which was not considered by either examiner.  Finally, the December 2009 VA examiner failed to consider the May 2009 private opinion that the Veteran's hearing loss was related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the Board finds it necessary to remand the claims for another VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and obtain the names and addresses of all medical care providers who treated the Veteran for the claimed hearing loss and tinnitus.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Send notice to the appellant informing her that a portion of the Veteran's service treatment records are not available.  Also, an NA Form 13055 must be included with the notice with an explanation that further attempts to obtain the missing records cannot be undertaken without the completed form.  

3.  Contact Defense Finance and Accounting Service (DFAS) and request the Veteran's military pay records dating from September 1949 to December 1954 to verify the specific dates of any period(s) of active duty and ACDUTRA/INACDUTRA service in the Navy Reserves.  All records requests and responses received must be documented in the claims file and all pertinent follow-up should be undertaken.

4.  Thereafter, obtain a VA audiological opinion to determine the current nature and likely etiology of bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.

A detailed history of the Veteran's in-service and post-service noise exposure should be taken.  Based on the review of the record, specifically to include the May 2009 favorable opinion, the examiner should answer the following: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their onset during active service or are related to any in-service event, disease, or injury, to include the Veteran's exposure to loud noise during service.  The examiner must discuss the decreased acuity in 1970, the Veteran's report of having hearing loss and tinnitus beginning in service, and the aforementioned May 2009 opinion,

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused or aggravated by his bilateral hearing loss.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

A rationale for all opinions expressed must be provided.  

5.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




